Citation Nr: 0122246	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to an increased (compensable) rating for 
status post ligament damage of the right little finger.

4.  Entitlement to an increased (compensable) rating for 
status post fracture of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989, and from February to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for PTSD 
and a bilateral foot disability; and granted service 
connection for right little finger and right thumb 
disabilities, each evaluated zero percent disabling.  
Regarding the service-connected right little finger and right 
thumb disabilities, the veteran appeals for an increased 
(compensable) rating for each.  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation here, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Based on evidence establishing that the veteran's right 
little finger and right thumb disabilities materially 
interfere with his occupation as a fiber optics technician, 
the RO, in the April 1998 decision, granted entitlement to a 
10 percent rating based on multiple, noncompensable, service-
connected disabilities under 38 C.F.R. 
§ 3.324 (2000).  The Board notes that in the notice of 
disagreement to the April 1998 decision, the veteran 
expressed disagreement to "only a ten percent evaluation for 
the multiple, noncompensable, service-connected 
disabilities."  However, as 38 C.F.R. § 3.324 provides that 
a 10 percent rating is the maximum rating available under 
said regulation, the Board finds that the issue of 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
has been resolved and is not now before the Board.  

Appellate consideration of the issues of service connection 
for PTSD, and the assignment of compensable ratings for 
status post ligament damage of the little finger and status 
post fracture of the right thumb, will be addressed in the 
REMAND portion of this decision.  

In June 2001, the veteran appeared for a hearing before the 
undersigned Member of the Board in Washington, DC.  A 
transcript of the hearing is of record.  Based on the 
veteran's testimony, it appears that he is raising the issue 
of entitlement to service connection for a right wrist 
disability, secondary to the service-connected right little 
finger and right thumb disabilities.  (See transcript, pp. 
21-22).  A review of the claims folder indicates that this 
issue has not yet been adjudicated by the RO; thus, it is 
referred to the RO for appropriate initial adjudication.


FINDINGS OF FACT

The veteran was treated for an acute soft tissue injury to 
the left third toe during active service; the separation 
examination was normal; the post-service medical evidence 
shows that a bilateral foot disorder, diagnosed as bilateral 
plantar fasciitis, was first shown almost 7 years after 
service; and there is no competent medical evidence of a 
nexus between the veteran's current bilateral foot disability 
and any incident of service, to include the localized soft 
tissue trauma to a left third toe.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran sustained 
an injury to the third digit of his left foot in February 
1988, when he hit the toe on the corner of an object (the 
object was not identified in the clinical record).  
Examination at that time revealed mild swelling of the toe.  
There was full range of motion and sensation.  The diagnosis 
was soft tissue trauma of the toe.  Treatment involved ice 
therapy and Tylenol.  The remainder of the service medical 
records, including the April 1991 medical examination report 
and report of medical history on his separation from service, 
are negative for any injury or disease, chronic or otherwise, 
related to his feet.  The clinical evaluation of the 
musculoskeletal system was reported as normal on the 
separation examination.  The service medical records do not 
show fallen arches or flat feet, nor do they reveal plantar 
fasciitis of either foot. 

The veteran's claim of entitlement to service connection for 
a bilateral foot disability was received by the RO in 
November 1997.  In a statement submitted with his claim, the 
veteran reported that, while on active duty between 1986 and 
1989, he "developed a condition commonly known as fallen 
arches."  The veteran contended that the bilateral fallen 
arches were directly caused by wearing standard service boots 
issued by the Navy.  

On VA medical examination in March 1998, the veteran 
described a 14 year history of intermittent pain in both 
feet, primarily on standing and walking.  He reported that he 
had seen a physician, but had not received a specific 
diagnosis.  He was taking no pain medication at that time, 
and had been forced to avoid some strenuous activity.  
Objective examination of both feet revealed no swelling, 
heat, or erythema.  There was moderate plantar tenderness, 
bilaterally.  Temperature, color, and vasculature were 
normal.  All the toes had normal ranges of motion, and the 
arches were well preserved.  There was no significant callus 
formation.  The veteran was able to rise and stand normally.  
His gait was normal, as was the heel-and-toe gait.  He hopped 
normally on either foot and squatted normally.  X-ray studies 
showed no evidence of bone, joint, or soft tissue 
abnormality.  The diagnosis was bilateral plantar fasciitis.  

Additional post-service medical records consist of VA 
outpatient progress notes reflecting treatment the veteran 
received for his bilateral foot condition in March 1998.  The 
outpatient records reveal that his primary complaint was pain 
in the plantar aspect of his left foot.  The VA examiner 
noted the veteran's report that he had a history of pain 
since working on steel decks while on active duty in the 
Navy.  The outpatient records are negative for edema or 
erythema.  There were palpable pedal pulses.  Pain was noted 
on palpation of the plantar fascia of the left foot.  Pain 
was also noted on active plantar flexion of the left hallux, 
and on palpation of the distal aspect of the flexor hallucis 
tendons.  There was bony proliferation at the first 
metatarsophalangeal of the left foot, with limitation of 
motion and mild bunion deformity.  The examination was 
negative for Tinel's sign.  The diagnosis was tendonitis, 
rule out tarsal tunnel.  The veteran was scheduled, and he 
reported, for orthotic treatment "to relieve biomechanical 
forces on plantar fascia and tendon."

At the June 2001 hearing, the veteran testified, in pertinent 
part, that he initially experienced foot pain during his 
active service, approximately in 1987.  He described sharp 
pain in the bottom of his right foot.  He testified that he 
first noticed the foot pain when serving aboard ship, and 
contended that the pain was at least partly due to the boots 
that were issued, which he had to wear "constantly."  He 
reported that he did not seek medical attention for foot pain 
during active duty, but self-treated by using insoles he 
purchased.  He stated that he continued to self-treat his 
foot disorder after his separation from service by using 
insoles, and wearing two or three pairs of socks.  He 
testified that he did not seek medical treatment for 
bilateral foot pain until 1997, when he was fitted for 
insoles for both feet at a VA Medical Center.  He stated that 
current symptoms related to his feet include sharp pain in 
the center of the arches, which becomes pronounced on 
prolonged walking or standing.  When questioned, he responded 
that he had never been diagnosed with pes planus.



Legal Criteria and Analysis

The statute pertaining to VA's duty to assist a claimant in 
developing the evidence in support of a claim was recently 
revised.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has also revised the 
provisions of 38 C.F.R. § 3.159, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
Except for the amendment to 38 CFR 3.156(a) (not applicable 
here), the second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this final rule apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  The amendment to 38 CFR 
3.156(a), the second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).  

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the issue 
in this case of service connection for a bilateral foot 
disability.  Nevertheless, after reviewing the claims folder, 
the Board finds that, with regard to the claim of service 
connection for a bilateral foot disability, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations and VA's duties have 
been fulfilled in the instant case.  By virtue of the April 
1998 RO decision, and a March 1999 statement of the case, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim for service 
connection for a bilateral foot disability.  He was a 
afforded VA orthopedic examination of his feet in March 1998, 
and the RO has obtained his service medical records, the 
report generated by the VA examination, and VA outpatient 
records.  There is no indication that there is any 
outstanding relevant evidence pertaining to his bilateral 
foot disability, to include VA and private medical records, 
that has not been obtained.  (The veteran has indicated that 
there are relevant VA outpatient clinic records relating to 
his PTSD claim that have not been obtained; this matter is 
addressed in the remand below.)  In sum, the facts relevant 
to this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim of 
service connection for a bilateral foot disability without 
first affording the RO an opportunity to consider the issue 
in light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); and see 
Boyer v. West, 210 F.3d 1039 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Resolution of the issue in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  

As noted above, in order to establish service connection, 
there must be competent evidence in the form of a medical 
opinion establishing a nexus between his current bilateral 
foot disability and an in-service injury or incident.  The 
veteran's  statements regarding incurrence of an in-service 
bilateral foot disorder, in conjunction with current symptoms 
allegedly associated with the disorder, cannot by themselves 
establish the nexus between the current bilateral foot 
disability and his military service.  That is, lay persons 
are not competent to offer medical opinions.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the 
veteran is competent to say whether he had foot symptoms 
during his active service, he is not competent to establish a 
causal link between a current disability and an in-service 
injury or incident, as this is an issue of medical 
determination which requires medical expertise in order to 
have probative value.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

The Board notes that an in-service history of bilateral foot 
pain was recorded in post-service medical records, consisting 
of out-patient clinic records dated from  February to April 
1998, and upon a March 1998 VA examination.  However, it is 
apparent that those notations are bare transcriptions of lay 
history by the veteran, and therefore do not constitute 
competent medical evidence that his current bilateral foot 
disability is related to service.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  As to the veteran's belief 
that his current bilateral foot disability is related to 
trauma to his feet that he sustained during his active 
service, he is not a medical professional, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu, 2 Vet. App. at 495.

The record is negative for competent evidence in the form of 
clinical findings or a medical opinion tending to establish a 
link or nexus between the alleged continued symptomatology 
and the current bilateral foot disability, to include the 
most recent diagnosis of bilateral plantar fasciitis.  See 
Savage, 10 Vet. App. at 498; Voerth, 13 Vet. App. 117.  As 
noted above, while the record shows that the veteran 
sustained minor soft tissue trauma to a toe while on active 
duty, the service medical records are negative for flat feet, 
plantar fasciitis, or any other foot disorder; the separation 
examination included a normal clinical evaluation of the 
feet, and the only post-service medical evidence of a foot 
disorder, first shown almost 7 years after service, does not 
include a competent opinion linking a current disability of 
either foot to any incident of service.  The Board notes that 
the veteran was afforded a VA examination in March 1998 and 
that evaluation, while noting the veteran's history of in-
service foot complaints, did not result in such a nexus 
opinion.  In view of the fact that the service medical 
records show only minor localized trauma to a toe and include 
a normal separation examination, and considering the number 
of years that have elapsed since service, the Board finds 
that a remand for another examination to address the 
contended causal relationship, where the examiner would 
review the same service medical records noted above that are 
devoid of any findings of the veteran's current foot 
disorder, plantar fasciitis, is not indicated. 

In sum, the relevant medical evidence shows that the veteran 
was treated for a minor soft tissue injury to the third toe 
of his left foot during active service but the separation 
examination was normal, and the post-service medical evidence 
shows that a bilateral foot disorder, diagnosed as bilateral 
plantar fasciitis, was first shown almost 7 years after 
service.  In the absence of competent medical evidence of a 
nexus between the veteran's current bilateral foot disability 
and any incident of service, to include the localized soft 
tissue trauma to a third toe on the left foot, the Board 
finds that service connection for a bilateral foot disorder 
is not warranted.
 


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

The veteran's service-connected right little finger and right 
thumb disabilities are both currently evaluated zero percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5224, respectively.  

The record reflects that the most recent medical examination 
specific to the veteran's right little finger and right thumb 
disabilities was generated on VA examination in March 1998.  
Objective examination of the right hand at that time showed 
no swelling, heat, or erythema.  Temperature, color, and 
vasculature were normal.  There was moderate tenderness of 
the fifth distal interphalangeal joint.  The right thumb 
touched all his right fingertips and the transverse palmar 
folds.  The veteran had a normal grip and grasp, with normal 
fine and gross manipulation.  There was no thenar or 
hypothenar atrophy.

Regarding the current status of the right little finger and 
right thumb disabilities, the veteran testified at the June 
2001 hearing that the symptoms of both disabilities have 
increased in severity since service connection was granted 
for same by the April 1998 RO rating decision.  

As noted above, the VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The duty to assist includes obtaining an 
adequate VA examination; this duty is not discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480 (1992). 

In this case, the claims file reflects that the most recent 
medical examination specific to the veteran's right little 
finger and right thumb was VA examination in March 1998.  As 
noted, he testified in June 2001 that symptoms of the right 
little finger and right thumb disabilities have increased in 
severity since that time.  

In light of the veteran's testimony regarding the increased 
severity of his right little finger and right thumb 
disabilities, the Board finds that a medical examination is 
warranted, and the claim must be adjudicated with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2000).  In this respect, it must be noted that in 
DeLuca v. Brown, 8 Vet. App. 202 (1997), the Court pointed 
out that when evaluating disabilities of the musculoskeletal 
system the examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Those 
regulations, in part, require consideration of limitation of 
movement, weakened movement, excess fatigability, and 
incoordination, and pain, due exclusively to the service-
connected disability.  Thus, a VA examination report must 
provide detailed information with regard to any limitation of 
function due to pain, including pain on use and movement of 
the joint affected during flare-ups, as well as any 
limitation of function due to weakness, fatigability, 
incoordination, -- in order to permit an equitable evaluation 
of the veteran's claim.  See DeLuca, 8 Vet. App. at 206. 
While 38 C.F.R. § 4.40 does not require a separate rating for 
pain, the impact of pain must be considered in making a 
rating determination.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The RO must also consider whether separate ratings 
can be assigned for separate periods of time, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran also claims service connection for PTSD due to 
stressors he allegedly experienced while on active Naval 
service.  He alleges that his PTSD is linked to in-service 
stressors, to include being exposed to the threat of hitting 
land mines while aboard the USS Missouri in 1987-1988.  His 
service personnel records show that he also had active duty 
in the Persian Gulf from February 8 to April 19, 1991.

In reviewing the record, the Board notes that a March 1998 VA 
psychiatric examination failed to result in a diagnosis of 
PTSD.  However, at the June 2001 hearing, the veteran 
testified that he received treatment for PTSD as recently as 
April 2000.  Essentially, he contends that there are VA 
medical records which are not associated with the claims file 
that reveal ongoing treatment based on a diagnosis of PTSD, 
and would assist in establishing that the PTSD is related to 
his active service.  Notably, a VA outpatient progress note 
shows a medical assessment of PTSD in March 1998, and 
reflects that the veteran was referred to a VA PTSD clinic at 
that time.  The claims file does not reflect that any VA 
medical records generated after March 1998 have been 
requested or furnished.  Thus, given that the veteran alleges 
treatment for PTSD subsequent to that time, it appears that 
complete records of VA treatment may not be associated with 
the claims file.  The Court has held that where it is 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records which 
are in existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As there may well be 
records in VA's "possession" pursuant to Bell, but not yet 
associated with the claims file, a remand is required on this 
matter.

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The Board notes that the 
veteran has been rather vague concerning his alleged 
stressors despite the RO's attempt, by letter, of obtaining 
more specific information.  Nevertheless, in the judgment of 
the Board, the RO should provide the veteran with another 
attempt to furnish more specific information and, regardless 
of whether he provides such information, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to verify his alleged stressors, to 
include being in mined waters while aboard the USS Missouri 
in 1987-1988, and to determine the nature of his duty during 
the Persian Gulf War from February 8 to April 19, 1991. 

In addition, the RO must consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2000).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Further, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his right little finger and 
right thumb disabilities since the March 
1998 VA medical examination.  After 
obtaining any necessary authorization(s), 
the RO should attempt to secure copies of 
all identified records not already in the 
claims folder and associate them with the 
record.  38 C.F.R. § 3.159 (2000).  

Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any mental disorder, to 
include PTSD, which are not already 
associated with the claims file.

2.  After obtaining a statement from the 
veteran detailing as much information as 
possible relating to his alleged 
stressors (i.e., events, dates, 
locations, etc.), the RO should request 
that the USASCRUR attempt to verify the 
veteran's claimed in-service stressors, 
to include being in mined waters while 
aboard the USS Missouri in 1987-1988, and 
to determine the nature of his duties 
during his participation in the Persian 
Gulf War from February 8 to April 19, 
1991.  The RO should provide the USASCRUR 
with a summary of the claimed stressors, 
along with copies of service personnel 
records and any other relevant evidence 
required by the USASCRUR for 
investigation and verification of claimed 
stressors.

3.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001). 

4.  The RO should arrange for the veteran 
to be scheduled for VA medical 
examination to determine the severity of 
his service-connected right little finger 
and right thumb disabilities.  The 
orthopedic examiner should determine 
whether the right little finger and right 
thumb exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of whether there is 
additional functional impairment, to 
include additional range of motion loss 
or whether there is favorable or 
unfavorable ankylosis of either digit due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain and/or flare-ups of pain 
results in additional functional 
impairment, to include additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45 (2000); DeLuca, supra.

5.  The veteran should be afforded a VA 
psychiatric examination relative to his 
claim for service connection for PTSD.  
The claims folder must be provided to and 
reviewed by the examiner.  PTSD should be 
diagnosed or ruled out in accordance with 
the standards of DSM-IV.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of DSM-IV. 

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the claim of service 
connection for PTSD, and the claims for 
the assignment of compensable ratings for 
the service-connected right little finger 
and right thumb disabilities.  As to the 
latter two issues, the RO must consider 
whether separate ratings can be assigned 
for separate periods of time, based on 
the facts found.  Fenderson, supra.  If 
any benefits sought remain denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



